Citation Nr: 1123069	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1972 to January 1996.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Souix Falls, South Dakota, which denied the Veteran's claim for service connection for left ear hearing loss.  Another, slightly more recent, December 2007 RO decision severed service connection for recurrent herniated nucleus pulposus at L5-S1.  However, in an additional decision since issued in August 2008 concerning that severance, the RO determined that December 2007 decision involved clear and unmistakable error (CUE) and, consequently, reinstated the Veteran's entitlement to service connection for this low back disability.  Therefore, the appeal of this claim became moot because the requested benefit was reinstated, so there was no remaining case or controversy.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.101 (2010).

And as for the claim that remains - for service connection for left ear hearing loss, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

VA has a duty to assist claimants in developing facts and evidence concerning their claims for benefits.  See 38 U.S.C.A. § 5103A (West 2002).  And although the Board sincerely regrets the additional delay that will result from this remand, it is required to ensure the Veteran receives every possible consideration.


The Veteran contends he developed hearing loss in his left ear because of repeated exposure to excessively loud noise and resultant injury (acoustic trauma) due to his military occupational specialty (MOS) as a traffic management craftsman.  He further believes that, since service connection already has been granted for the hearing loss in his right ear, it only stands to reason that the hearing loss in his left ear also is the result of his military service and not other factors.

To establish entitlement to service connection, there generally must be:  (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Here, there is no disputing the Veteran has left ear hearing loss.  The June 2006 VA compensation examiner found mild, high-frequency, sensorineural hearing loss in this ear with a pure tone threshold reading at 4000 hertz of 40 decibels.  A private medical examination by Dr. R.B. in April 2007 resulted in a diagnosis of low frequency sensorineural hearing loss, while a VA treatment record also from April 2007 indicates moderate high frequency sensorineural hearing loss.  The VA audiologist also determined the Veteran requires the use of hearing aids in both his right and left ears.  So there is no disputing he has bilateral hearing loss and, indeed, of sufficient severity according to the threshold minimum requirements of § 3.385 to also be considered a ratable disability by VA standards.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).


Therefore, the determinative issue is whether this left ear hearing loss disability (like the hearing loss in his right ear) is related to the Veteran's military service, as he is alleging.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regarding in-service incurrence of a relevant disease or injury, the Veteran's service treatment records (STRs) note a single instance in January 1993 when he complained of pain in his left ear and received a consequent diagnosis of otitis media.  However, the report of his October 1995 retirement examination lists high frequency sensorineural hearing loss, bilaterally, so affecting both ears.

The Veteran had a VA compensation examination in June 2006, prior to the initial adjudication of his claim, but that examiner only rendered a medical nexus opinion concerning the etiology of the hearing loss in the right ear.  As rationale for linking the hearing loss in this ear to the Veteran's military service, that examiner cited the progression of the hearing loss in this ear as indicated by the records in the claims file (c-file).  That examiner did not, however, specifically comment on the etiology of the hearing loss in the left ear, only pointed out there was no such progression of hearing loss in this other ear like there was in the right ear (adding that the hearing status for the left ear, instead, had remained within normal limits throughout the Veteran's military service).  Thus, to assist in determining whether the hearing loss in this other ear also is attributable to his military service, medical comment is needed concerning this possibility as well.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).


In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Court indicated that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a 
service-connected disability.

Moreover, once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  See, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").

Accordingly, this claim for left ear hearing loss is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the hearing loss in the Veteran's left ear.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

Based on physical examination and comprehensive review of the claims file - including a complete copy of this remand and the report of the prior June 2006 VA examination, this additional VA examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the hearing loss in the Veteran's left ear - like that already determined to be service connected in his right ear - is the result of 

acoustic trauma or other injury, disease, or event during his many years of active duty military service from January 1972 to January 1996.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007), wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.
The term "as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examination should include any diagnostic testing or evaluation needed to make this important determination of causation.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the files.

2.  Then readjudicate this sole remaining claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the files to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


